      Case 4:18-cv-04677 Document 12 Filed on 07/09/19 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

EVA BAJJALI                                        §
     Plaintiff,                                    §
                                                   §
v.                                                 §          CIVIL ACTION NO. 4:18-cv-4677
                                                   §
NATIONWIDE GENERAL                                 §
INSURANCE COMPANY                                  §
     Defendant.                                    §

                AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Eva Bajjali (“Plaintiff”) and Defendant Nationwide General Insurance Company

(“Defendant”) hereby file this Agreed Stipulation of Dismissal With Prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        1.      Plaintiff filed suit against Defendant related to an insurance claim for property

damage.

        2.      Plaintiff and Defendant have since resolved their differences to their mutual

satisfaction.

        3.      Plaintiff moves to dismiss the entire suit with prejudice. Defendant agrees to the

dismissal.

        4.      This case is not a class action, and a receiver has not been appointed.

        5.      This dismissal is with prejudice. The parties will bear their own costs of suit.




                                                   1
      Case 4:18-cv-04677 Document 12 Filed on 07/09/19 in TXSD Page 2 of 2




Respectfully submitted,



 /s/ Chris Schleiffer (by permission PMK)             /s/ Patrick M. Kemp
Christopher Schleiffer                                Patrick M. Kemp
Texas Bar No. 24088362                                Texas Bar No. 24043751
Southern District No. 2516220                         Southern District No. 38513
scott@vosslawfirm.com                                 pkemp@smsm.com
The Voss Law Firm, P.C.                               Robert G. Wall
The Voss Law Center                                   Texas Bar No. 24072411
26619 Interstate 45 South                             Southern District No. 1117137
The Woodlands, Texas 77380                            rwall@smsm.com
(713) 861-0015                                        Johali Muzaliwa
(713) 861-0021 – Facsimile                            Texas Bar No.: 24092881
                                                      Southern District Bar No.: 2860965
ATTORNEY FOR PLAINTIFF                                jmuzaliwa@smsm.com
                                                      Segal McCambridge Singer & Mahoney
                                                      100 Congress Avenue, Suite 800
                                                      Austin, Texas 78701
                                                      (512) 476-7834
                                                      (512) 476-7832 – Facsimile

                                                      ATTORNEYS FOR DEFENDANT
                                                      NATIONWIDE GENERAL INSURANCE
                                                      COMPANY




                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CM/ECF on this the 9th day of July, 2019 to:

       Christopher Schleiffer
       Voss Law Firm
       26619 Interstate 45 South
       The Woodlands, TX 77380

                                               /s/ Patrick M. Kemp
                                               Patrick M. Kemp




                                                  2
